DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Invitation for Examiner Interview
In the event Applicant finds anything contained herein incorrect, inaccurate, or unclear the Examiner encourages Applicant to schedule a telephonic interview.

Allowable Subject Matter
Claim 32-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
After search the prior art regarded as nearest the claimed invention is Boot (US20090309267 – previously of record). Boot discloses a method for vat stereolithography (abstract, Fig. 1). Boot further discloses a window screen having distinct light transmissive resin curing portions and filling portions (Fig. 2 numerals 70 and 72, respectively). Boot fails to disclose wherein the light transmissive resin curing portions are interspersed with the filling portions arranged in a grid separated by sidewalls and all surrounded by surrounding walls. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant first argues that Boot in view of Rolland does not teach simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer (pg 9 last paragraph). The Examiner respectfully disagrees. Boot explicitly discloses the steps of masking regions of the build layer and oscillating the mask in order to form a complete layer (para 0041). While Boot discloses solidifying the adjacent, previously masked, portions in a subsequent step, Rolland provides a motivation for performing the polymerization and refilling simultaneously which is making the process continuous and reducing time. 
Furthermore, upon further review of Applicant’s Specification, it is not clear to the Examiner how the “simultaneous refilling” is different from the shifting of the mask/troughs of Boot. It appears that as the resin is maintained at a level above the layer being printed (Boot Fig. 1 numeral 4 indicated the resin fill line) that the resin will “refill” at the same time the photopolymerization is occurring.
However, upon reviewing new claim 34 similar limitations of claim 32, the rejections of claims 32-33 are withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities:  The term “simultaneous” in line 25 should read –simultaneously –.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the second step of the resin refiling for the layer can be performed while also performing a third step…” (claim 8 line 16-17, emphasis added) and “wherein the third step…further comprises sliding the window screen…” (claim 8 line 22-23). It is unclear from the claim language whether the third step is actually being performed or that it simply can be performed simultaneously. For the purposes of expediting prosecution, claim 8 is regarded as requiring the third step but the Examiner maintains that the broadest reasonable interpretation of claim 8 does not require the third step.
Claims 9-11 and 15-17 are rejected as depending from an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot (US20090309267 – previously of record) in view of Rolland (US20160136889) and Pomerantz (US4961154 – previously of record).

In reference to claims 8, and 9:
Boot discloses a method for projection-based stereolithography (abstract; para 0028), comprising:
fabricating an article from liquid resin by layer-based stereolithography (para 0028) via a window screen configured with an integrated tank (Fig. 1):
photopolymerizing a first portion of the layer while masking a second portion by projecting the projection mask through a window screen having distinct resin curing regions and masked regions which are adjacent to the each other (Fig. 2 generally numeral 70) and refilling regions (Fig. 2 numeral 71)(Boot explicitly discloses that the radiation blocking can be performed further upstream than the radiation mask 72, para 0038);
wherein the third step of sliding the window screen further comprises sliding the window screen to a different portion of the layer (paras 0040-0041); and
wherein a reverse set of steps of photopolymerizing and resin refilling are also simultaneous performed and comprise a fourth step of photopolymerizing the second portion of the layer and a fifth step of resin refilling the first portion of the layer (paras 0040-0041)
repeating the photopolymerizing and resin refilling steps until fabrication of the layer is completed (para 0041).
Boot further discloses wherein the projection means projects a predetermined pattern corresponding to a desired shape (paras 0028 and 0038). Boot does not explicitly disclose that the window screen is configured for and the method comprises simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer. However, it appears the window screen of Boot discloses the claimed structural characteristics and is deemed “configured to” enable the process. Further, Rolland teaches a method for forming a three-dimensional object from a liquid resin (abstract; Fig. 1). Rolland further teaches simultaneously photopolymerizing a first portion of the layer and resin refilling a second portion of the layer (para 0011; as the carrier is advanced simultaneously with the irradiating steps the refilling will occur with the irradiation). Rolland also teaches setting source pixels as illumination pixels or black pixels (LCD in paras 0145, 0212, 0331; Additionally, as Boot discloses blocking the radiation upstream to replace the mask portions 72, the use of an LCD projection would require the black pixels to correspond to the refilling regions). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boot by applying the known technique of simultaneous refilling and polymerizing from Rolland because the modification yields predictable results, e.g. the process becomes continuous rather than incremental layering. See MPEP 2143(I)(D) and MPEP 2144.04(V)(E).
Modified Boot does not teach the projection mask is generating by setting a plurality of source pixels of an illumination source to light emitting or black wherein the black pixels are correlated to the light transmissive refilling region and light emitting pixels are correlated to at least a portion of the light transmissive resin curing region (claim 1) or further comprising determining one or more projection masks for each layer based in part on a pattern in which the distinct resin curing and refilling regions of the sliding window are arranged (claim 9). However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) . As applied to the instant application, Pomerantz teaches a method of stereolithography (Figs. 15A-C). Pomerantz further discloses the use of separate masks based on locations intended to be solidified during a solidification step (col 18 ln 34-35; Figs. 16A-16D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute a single mask for the projection layer, as taught by Pomerantz, for the multiple mask method of Boot because the all the claimed elements are known in the art and the combination yields predictable results, e.g. only one mask is used with different patterns projected through the single mask.

In reference to claim 10:
In addition to the discussion of claim 8, above, Boot further discloses wherein the distinct resin curing and refilling regions of the window screen are arranged in a pattern selected from: parallel (paras 0035, 0036)(straight channels).

In reference to claim 15:
In addition to the discussion of claim 8, above, Boot further discloses further comprising separating the window screen from the portion of the layer at least in part by exerting a separation force in a direction perpendicular to a plane of sliding motion of the window screen (para 0029).

In reference to claim 16:
In addition to the discussion of claim 8, above, Boot further discloses wherein the repeating step is performed only once for each layer (para 0040-0041).

In reference to claim 17:
In addition to the discussion of claim 16, above, modified Boot does not explicitly disclose wherein the operative areas of the distinct resin curing and refilling regions of the window screen are equal in area. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(See also MPEP 2144.05, II).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boot, Joyce, Pomerantz as applied to claim 8, above, and further in view of Smalley (US5130064 – previously of record).
In addition to the discussion of claim 8, above, modified Boot does not teach further comprising setting a layer thickness based on the relation h=ηCd, wherein h is the layer thickness, η is an overlap ratio between layers, and Cd is a light penetration depth. However, this would have been obvious in view of Smalley. Smalley teaches a method of making an object by stereolithography (title; abstract). Smalley further teaches that improved adhesion can be obtained by having the cure depth be greater than the height of a layer being deposited (col 7 ln 46-58)(layer thickness of Smalley meets the claim because the cure depth is Cd of the instant application and the overlap ratio claimed would equate to the amount of overlap required to produced improved adhesion in Smalley). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Boot with the layer thickness of Boot in order to obtain a method which produces objects with improved adhesion between layers.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742